Citation Nr: 1524267	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to additional compensation for D.S. as a dependent schoolchild.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to September 1986 and from October 1989 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).	


FINDINGS OF FACT

1. The Veteran is not D.S.'s natural father and he has not adopted her.

2. During the course of the appeal the Veteran was never married to D.S.'s mother.


CONCLUSION OF LAW

D.S. does not qualify as the Veteran's child for purposes of additional disability compensation.  38 C.F.R. §§ 3.4, 3.57 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  As will be discussed below, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances any error in VA notification or assistance is harmless.  

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percentum or more disabling.  38 C.F.R. § 3.4(b)(2).  In this case, the Veteran seeks additional disability compensation benefits for D.S.  The Veteran does not contend that D.S. is his natural or adopted child; instead, he argues she qualifies as his stepchild.  

The term "child" is defined by regulation.  38 C.F.R. § 3.57.  A stepchild can qualify as a "child" for purposes of additional VA benefits, however, for VA purposes a stepchild is defined as the legitimate or illegitimate child "of the veteran's spouse."  38 C.F.R. § 3.57(b).  In this case, the Veteran has made clear that he and the mother of D.S. divorced and, while reconciled, have not remarried.  The claims file reflects the couple was married in September 1997 and divorced in April 2003.  There is no evidence that they have since remarried.  

The Board is sympathetic to the Veteran's situation as he describes that he has for years treated D.S. and his former wife's other children as his own, to include providing them with shelter and monetary support.  However, the Board is bound by applicable statutes, regulations, and precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2014).  In this case, the law is clear that since the Veteran and D.S.'s mother are not married D.S. cannot qualify as the Veteran's child for purposes of additional VA compensation benefits.  As the facts in this case are not in dispute and the law is dispositive, the claim must be denied as a matter of law.  


ORDER

Additional compensation for D.S. as a dependent schoolchild is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


